DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hazzard (US 2895487) in view of Guy-Rabi et al (US 20150101139 A1) in view of Ragosta et al (US 2007/0199574).
Regarding claim 1, Hazzard discloses a hair styling device (see Figs. 1-2, 4; capable of being used to style hair), comprising; a base (1/2) comprising a rear handle (1) and a forward styling portion (2), the forward styling portion comprising a plurality of projections (4) for hair styling (capable of being used as such); and a retainer arm (15, Fig. 4) comprising a rear handle segment (16) and a forward section (e.g., portion distal of 16, comprising wire mesh, see Fig. 4 and col. 2, lines 36-43), the retainer arm being opposed to the base (see Figs), wherein the rear handle segment of the arm is pivotally connected to the rear handle portion of the base (e.g. via 7, see Fig. 2) so that the retainer arm can pivot from an open position (in phantom Fig. 2) for the plurality of projections to receive hair (capable of being used as such) and a closed position (Fig. 2) 
Guy-Rabi et al, however, teaches a hair styling device (see Figs. 1A and 2c) comprising a base (brush head) with a plurality of projections (120A/B, 130B and 130A), the plurality of projections comprising a plurality of first shaped projections (130A) encircling a plurality of second shaped projections (120A/B, 130B), wherein the plurality of projections are heated (at least in part) and wherein the device comprises electronic controls (95) for control thereof (see Figs. 1A and 2C, abstract, [0017], and [0024]-[0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Hazzard to include Guy-Rabi’s heated bristle arrangement and control thereof, as such modification would improve hair styling control, aesthetics, and efficiency of the procedure, reduce the likelihood of skin 
Hazzard/Guy-Rabi, as combined above, discloses all the features of the claimed invention, including wherein the device has electronic controls for the device, but does not specifically teach that the electronic controls are located on the retainer arm as required.  
Ragosta et al, however, teaches a hair styling device (Fig. 11) comprising heating means (heater) selectively controlled by electronic controls (155) which can be located anywhere on the device, including a retaining arm (151), to allow heat to be applied when styling the hair (see [0048]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Hazzard/Guy-Rabi to include Ragosta’s locating the electronic controls on the retaining arm, as such modification would merely involve a relocation of a known component of a device, which has been held to be within the skill of the ordinary artisan.  
Claims 1, 2, 4, 6, 16-18, 20, 22-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 3818916) in view of Arnold (US D264400) in view of Guy Rabi et al in view of Ragosta et al.
Regarding claim 1, Meyer discloses a hair styling device (see Figs. 1-4) comprising: a base (12) comprising a rear handle portion (24) and a forward styling portion (28), the forward styling portion comprising a plurality of projections (30) for hair styling; and a retainer arm (14) comprising a rear handle segment (26) and a forward section (32), the retainer arm being opposed to the base (see Figs), wherein the rear handle segment of the retainer arm is pivotally connected to the rear handle portion of 
Regarding claims 16 and 17, Meyer discloses a hair styling device (as explained above) comprising: a base comprising a rear handle portion and a forward styling portion (see above), the forward styling portion comprising a plurality of projections for hair styling (as explained and interpreted above); and a retainer arm comprising a rear handle segment and a forward section, wherein the rear handle segment of the retainer arm is pivotable from an open position for the plurality of projections to receive hair and a closed position for retaining hair in the plurality of projections (see above), the forward section of the retainer arm free of projections and comprising open space (see above; open space between arms of retainer arm); wherein when the retainer arm is in the closed position, the retainer arm surrounds collectively all of the plurality of projections provided on the forward styling portion in part (as explained and interpreted above) and no projections provided on the hair styling device are located outside a rounded 
Meyer additionally discloses wherein the forward section of the retainer arm has sufficient open space such that hair being styled in visible to the user (see Figs, per claims 4, 20, 22).  
Meyer although disclosing that the retainer arm partially surrounds the projection surface region and all projections, as explained above, does not explicitly teach that the arm encircles the region and all projections, wherein the plurality of projections comprise a plurality of first shaped projections encircling a plurality of second shaped projections on the base, wherein the projections are heated or wherein electronic controls for the device are provided on the retainer arm as required. 
  Arnold, however, teaches a hair styling device, comprising a retainer arm (e.g. hinged looped shaped clamp as shown in Figs. 1-2, 3 and 5) which encircles a plurality of projections (e.g. retainer arm forms a loop which encircles the projections between the periphery thereof).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Meyer to include Arnold’s teaching of providing a looped retainer arm which encircles the projections that protrude there through, as such modification would merely involve a change of shape of a known component of a device, which has been held to be within the skill of the ordinary artisan and would increase and improve force application and retention of the hair at a distal end of the device to better hold the hair. It is noted that should the device of Meyer be modified with the teachings of Arnold, as combined above, the forward section of Meyers arm would be modified to connect the two arms at the top of the 
Guy-Rabi et al, however, teaches a hair styling device (see Figs. 1A and 2c) comprising a base (brush head) with a plurality of projections (120A/B, 130B and 130A), the plurality of projections comprising a plurality of first shaped projections (130A) encircling a plurality of second shaped projections (120A/B, 130B), wherein the plurality of projections are heated (at least in part) and wherein the device comprises electronic controls (95) for control thereof (see Figs. 1A and 2C, abstract, [0017], and [0024]-[0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Meyer/Arnold, as combined above, to include Guy-Rabi’s heated bristle arrangement and control thereof, as such modification would improve hair styling control, aesthetics, and efficiency of the procedure, reduce the likelihood of skin discomfort or injury from the heat, and provide a means to control the application thereof, allowing electronic components thereof to be selectively useable as desired.
Meyer/Arnold/Guy-Rabi, as combined above, discloses all the features of the claimed invention, including wherein the device has electronic controls for the device, but does not specifically teach that the electronic controls are located on the retainer arm as required.  
Ragosta et al, however, teaches a hair styling device (Fig. 11) comprising heating means (heater) selectively controlled by electronic controls (155) which can be located anywhere on the device, including a retaining arm (151), to allow heat to be applied when styling the hair (see [0048]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Meyer/Arnold/Guy-Rabi to include Ragosta’s locating the electronic controls on the retaining arm, as such modification would merely involve a relocation of a known component of a device, which has been held to be within the skill of the ordinary artisan.
Claims 3, 19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Arnold in view of Guy-Rabi et al in view of Ragosta, as combined above, further in view of Lardenois (US 3970093).
Regarding the above claims, Meyer/Arnold/Guy-Rabi/Ragosta, as combined above, teaches heated projections (see above), but does not explicitly teach wherein the device further comprises a plurality of holes disposed in the forward styling portion of the base, wherein the plurality of holes is dispersed throughout the plurality of projections; one or more blowers for blowing air through the plurality of holes; one or more motors for powering the one or more blowers; and one or more heaters for heating air blown by the one or more blowers as required.  
Lardenois, however, teaches a hair styling device comprising a plurality of holes (11) formed in a hair styling portion of a base (e.g. portion where bristles are located), wherein the plurality of holes are dispersed throughout the plurality of projections (see Figs. 1-3); one or more blowers (e.g. impeller of fan 8) for blowing air through the holes; one or more motors (motor of fan 8) for powering the blower; and one or more heaters .  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Arnold in view of Guy-Rabi et al in view of Ragosta, as combined above, further in view of Hazzard.
Regarding claim 5, Meyer/Arnold/Guy-Rabi/Ragosta, as combined above does not teach wherein the forward section of the retainer arm comprises mesh as required.  
Hazzard, however, teaches a hair styling device comprising a retainer arm (15, Fig. 4) comprising a rear handle segment (16) and a forward section (e.g. portion distal of 16) comprising wire mesh (see Fig. 4 and col 2, lines 36-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device Meyer/Arnold/Guy-Rabi/Ragosta, as combed above, to further include Hazzard’s mesh in the retaining arm, as such modification would provide increased retention of hair in the device, and aid in maintaining the hair in contact with the projections and heat across the entire surface of the device, without a need for specific shaping of the arm based on a specific bristle arrangement (see Hazzard, citations above).  
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive as they do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US D846885 teaches a similar hair styling device with a retainer arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/EDWARD MORAN/Primary Examiner, Art Unit 3772